Case 2:12-cv-00102-SFC-RSW ECF No. 590-3 filed 07/31/20   PageID.20641   Page 1 of 3
    Case 2:12-cv-00102-SFC-RSW ECF No. 590-3 filed 07/31/20                  PageID.20642       Page 2 of 3

                                                                           4725 WISCONSIN AVE, NW, SUITE 200
                                                                                      WASHINGTON, DC 20016
                                                                                         TEL: (202) 789-3960
                                                                                          FAX: (202) 789-1813
                                                                                       contact@cuneolaw.com
                                                                                           www.cuneolaw.com

                                                                                            JONATHAN W. CUNEO
                                                                                            TEL : (202) 789-3960
                                                                                 ADMITTED IN DC, NY AND VARIOUS
                                                                             FEDERAL COURTS AROUND THE COUNTRY

                                             July 10, 2020

Emma K. Burton, Esq.
Crowell & Moring LLP
1001 Pennsylvania Avenue, NW
Washington, DC 20004-2595

Via Email: eburton@crowell.com

       Re: Automobile Dealership Settlement Funds, Round III Group 3 Distribution
           In re Automotive Parts Antitrust Litigation, Master File No. 12-md-02311 (E.D. Mich.)

Dear Ms. Burton:

       Thank you for your inquiry regarding distributing reserved settlement funds from Round I and Round II
settlement to automobile dealerships who did not timely file valid Proof of Claims
                                                                             Cl     for Round I or Round II
settlements, but met claims filing deadlines and requirements for later rounds of settlements. After
consultation with our co-lead counsel, I wanted express to you the reasons
                                                                         ons we cannot honor your request.

        Payments to Class Members for Round I and Round II required the timely filing of a valid Proof of
Claim. For Round I, that court-approved deadline was March 31, 2016. For Round II, the court-approved
deadline was April 28, 2017. Class Members who did not timely file valid claims by these deadlines were not
entitled to a portion of the Settlement Funds for any settlement rounds for which they did not file a timely
claim. 1 Judge Battani also approved allocation plans for each part in each round 2 which specified that funds


1
  See Order Authorizing Dissemination of Class Notice and Scheduling Hearing for Final Approval of
Settlements and Application For Interim Expenses, Attorneys Fees and Service Awards, Ex. 1, Round I
Notice, p. 3 (Sept. 23, 2015) (to share in the Settlement Funds, your dealership will be required to submit a
Proof of Claim form that will be available on the Settlement Website at www.AutoDealerSettlement.com, and
to submit it by March 31, 2016); Order Authorizing Dissemination of Class Notice and Scheduling Hearing
for Final Approval of Settlements and Application for Interim Expenses, Attorneys Fees, and Service Awards,
(Sept. 1, 2016) (approving Round II Notice, which allowed an automobile dealership to share in the net
proceeds of the current proposed Settlements if it submitted a valid Proof of Claim filed in the first round of
dealership settlements, updated the information in that valid Proof of Claim, or filed a new Proof of Claim
form by April 28, 2017).
2
  See Order Regarding Auto Dealers Plans of Allocation (Nov. 29, 2016); Order Regarding Auto Dealers
Plans of Allocation (July 27, 2018).
                   WASHINGTON, DC (Main Office)  BROOMFIELD, CO  NEW YORK  ST. LOUIS
    Case 2:12-cv-00102-SFC-RSW ECF No. 590-3 filed 07/31/20                     PageID.20643       Page 3 of 3




Ms. Emma Burton
Page 2 of 2
July 10, 2020

held in reserve would later be paid to eligible dealerships based on their pro rata share of the settlement
funds and the eligible claims filed.

        We are required adhere to the settlement funds distribution parameters set by the court. While
this has meant turning away some untimely filed dealership claims, it has allowed distribution of nearly
$157 million to automobile dealerships in Rounds I, II, and III to automobile dealerships. During this
difficult time in our nation, we hope to be able to distribute much of the additional reserve funds to
automobile dealerships as soon as possible.

        If we were to be required to dispense Round I and Round II reserve funds to all automobile
dealerships who have made a valid claim in all rounds, those automobile dealerships who timely filed in
the earlier rounds would be disadvantaged. The value of the earlier timely filed valid claims would be
diluted by the larger pool of claimants from later settlement rounds. Additionally, any reserve payments
would need to be held until all claims by all dealerships in all rounds were reviewed and points
calculated. This could result in one claimant holding up a distribution of funds to automobile dealerships
for months or years while they pursued points under an allocation plan for the purchase of just one new
vehicle.

        We expect to be able to distri
                                distribute the residuals to Settlement Class
                                                                         ass Members who timely filed a
valid Proof of Claim in Rounds I and
                                   nd II within days. We will delay the reserve distributions until July
31, 2020, which would permit you time to obtain a court order modifying the Class Notice Dissemination
Orders and Allocation Plan Orders noted above. If you do make such a motion,
                                                                          mo     our current thinking
suggests we would have no choice but to oppose it. If you would like to discuss
                                                                           di    further, please call me.

       Please let us know how you would like to proceed by July 1 , 2020.

       Best regards.

                                                      Sincerely,




                                                      Jonathan W. Cuneo




                     WASHINGTON, DC (Main Office)  BROOMFIELD, CO  NEW YORK  ST. LOUIS
